                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

JUSTAN ADAMS,                      )
                                   )
       Plaintiff,                  )
                                   )
       v.                          )      1:18-cv-00446-NT
                                   )
PENOBSCOT COUNTY JAIL,             )
                                   )
       Defendant.                  )


                            RECOMMENDED DECISION
       This matter is before the Court on a filing of Plaintiff Justan Adams, which filing

the Court construed as a motion to reopen the case. (ECF No. 6). As explained below,

following a review of the pleadings, and after consideration of the filings, the

recommendation is that the Court deny Plaintiff’s motion.

                                       Background

       On October 19, 2018, Plaintiff filed this action against Defendant. (ECF No. 1.) On

November 8, 2018, following a review in accordance with 28 U.S.C. § 1915(a)(A), I

recommended the Court dismiss the matter. (ECF No. 2). The Court affirmed the Report

and Recommended Decision on December 7, 2019 (ECF No. 3), and Judgment issued on

the same date. (ECF No. 4).

                                       Discussion

       Federal Rule of Civil Procedure 60 governs the Court’s consideration of Plaintiff’s

request for relief from judgment. Rule 60(b) authorizes the Court to relieve a party from a

judgment on the grounds of “(1) mistake, inadvertence, surprise, or excusable neglect, (2)
newly discovered evidence that, with reasonable diligence, could not have been discovered

in time to move for a new trial under Rule 59(b), (3) fraud (whether previously called

intrinsic or extrinsic), misrepresentation, or misconduct by an opposing party, (4) the

judgment is void, (5) the judgment has been satisfied; it is based on an earlier judgment

that has been reversed or vacated; or applying it prospectively is no longer equitable; or (6)

any other reason that justifies relief.” A party must file the motion within a reasonable

time, and for grounds 1 through 3, the party must file the motion within one year of the

judgment. Fed. R. Civ. P. 60(c)(1).

        While Plaintiff appears to reiterate some of the same concerns he asserted in his

complaint, Plaintiff has not alleged facts that would support relief from judgment under

Rule 60. That is, Plaintiff does not assert facts that could reasonabley be construed as a

mistake, newly discovered evidence, or fraud as grounds for relief. In addition, Plaintiff

does not argue that the Judgment is void, that the Judgment has been satisfied, or that a

related judgment has been reversed or vacated. Finally, Plaintiff’s contentions, which

appear to consist of many of the same assertions he made in the original complaint, do not

constitute any “other reason that justifies relief.”1 Plaintiff, therefore, has not asserted

grounds for which relief from judgment is available.




1
 Examples of “other” reasons justifying relief under Rule 60(b)(6) include “settlement agreements when
one party fails to comply,” “fraud by the party’s own counsel, by a codefendant, or by a third-party witness,”
and, most commonly, failure of the losing party “to receive notice of the entry of judgment in time to file
an appeal.” 11 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice & Procedure
Civ. § 2864 (3d ed. 2012).


                                                      2
                                       Conclusion

      Based on the foregoing analysis, I recommend the Court deny Plaintiff’s motion to

reopen the case.

                                        NOTICE

          A party may file objections to those specified portions of a magistrate
      judge’s report or proposed findings or recommended decisions entered
      pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
      court is sought, together with a supporting memorandum within fourteen (14)
      days of being served with a copy thereof. A responsive memorandum shall
      be filed within fourteen (14) days after the filing of the objection.

         Failure to file a timely objection shall constitute a waiver of the right to
      de novo review by the district court and to appeal the district court’s order.

                                          /s/ John C. Nivison
                                          U.S. Magistrate Judge

      Dated this 28th day of May, 2019.




                                            3
